     Case: 1:16-cv-08607 Document #: 54 Filed: 01/15/19 Page 1 of 2 PageID #:211




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Lebamoff Enterprises, Inc., et al.               )
Plaintiffs                                       ) Case No: 16-cv-08607
                                                )
        v.                                      )
                                                ) Judge: Hon. William T. Hart
J.B. Pritzker, et al.                           )
Defendants                                      )
                                                )
        and                                     )
                                                )
Wine and Spirits Distributors of Illinois       )
Intervenor-Defendant                            )

     MOTION TO GRANT STAY WITH CONSENT AND TO CONTINUE STATUS
                           CONFERENCE

        Comes now, the plaintiffs, by counsel, and hereby consent to the Defendants' and

Intervenor Defendant's Motion to Stay. Plaintiffs further move that the court continue the status

conference currently set for January 17, 2019, for approximately 30 days. Michael T. Deerkes,

counsel for the Defendants, and Michael Layden, counsel for the Intervenor-Defendant, have

consented to this motion.

                                     Respectfully submitted,

                                     Attorneys for Plaintiffs

                                     /s/ Robert D. Epstein
                                     Robert D. Epstein (Indiana Attorney No. 6726-49)
                                     EPSTEIN COHEN SEIF & PORTER
                                     50 S. Meridian St., Suite 505
                                     Indianapolis, IN 46204
                                     Tel: 317-639-1326
                                     Fax: 317-638-9891
                                     Rdepstein@aol.com
    Case: 1:16-cv-08607 Document #: 54 Filed: 01/15/19 Page 2 of 2 PageID #:211




                                      /s/ James A Tanford
                                      James A. Tanford (Indiana Attorney No. 16982-53)
                                      EPSTEIN COHEN SEIF & PORTER
                                      50 S. Meridian St., Suite 505
                                      Indianapolis, IN 46204
                                      Tel: 812-332-4966
                                      Fax: 317-638-9891
                                      tanfordlegal@gmail.com


                                      /s/ Mark Elliot Furlane
                                      Mark Elliott Furlane
                                      Berger, Newmark & Fenchel P.C.
                                      1753 North Tripp Avenue
                                      Chicago, IL 60639
                                      312-704-7223
                                      mfurlane@bnf-law.com



                                    CERTIFICATE OF SERVICE

          I hereby certify that on January 15, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which shall send notification of such filing all counsel of

record:



                                                  /s/ Robert D. Epstein
                                                  Robert D. Epstein
